DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered. Claims 3 and 10 have been cancelled. Claims 1-2, 4-9, and 11-15 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren (US20100160786) in view of Koyakumaru (JP2003230560), Lundberg (US20090069681), and Niemiec (US20170296152).
	Regarding claim 1, Nordgren teaches an ultrasound system (40) (Figs. 1-2, [0001], [0028]) comprising:
a portable ultrasound probe (10), which is driven by a battery (92) (Fig. 1a & 3, [0027], [0031-0032], [0034], wherein the wireless probe 10 comprises a portable probe with no cable), and an image display device (40) that are connected to each other (Fig. 2a, [0028], wherein the cart-borne ultrasound system 40 includes a display unit 46), wherein
the portable ultrasound probe (10) includes:
a transducer array (70) in which a plurality of transducers are arranged in an arrangement direction (Fig. 3, [0031]); and
a processor (94) configured to
generate a sound ray signal by directing the portable ultrasound probe (10) to transmit and receive ultrasonic waves ([0035], [0040] wherein the acquisition module 94 comprises an FPGA 200 and a processor, and directs transmission/reception of ultrasound waves; [0044] discloses the acquisition module 94 being in the probe 10),
generate image information data based on the basis of the sound ray signal ([0028]), and
the image display device (40) includes a display unit (46) configured to display the ultrasound image based on the image information data generated by the processor (94) in the portable ultrasound probe (10) (Fig. 2a, [0028]).
Nordgren further teaches a lower power mode of operation ([0055]). Nordgren teaches of reducing the active transmit and/or receive apertures, resulting in reducing the number of active transducer elements ([0055]).
However, Nordgren fails to explicitly teach wherein the portable ultrasound probe performs electronic sector scanning, and wherein the processor is configured to use an aperture transducer group consisting of ultrasound transducers which are located in a central portion in the arrangement direction among the plurality of transducers and whose number is smaller than the number of the plurality of transducers.
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a means (34) for processing and displaying signals (Abstract, Figure 1, wherein the means 34 for processing and displaying comprises a processor). Koyakumaru teaches a non-diagnosis region (23) caused by a layer of air near the ends of the transducer (lateral transducers) (Fig. 2, [0007-0010]). Koyakumaru teaches sector scanning is conventional and can provide for a wide visual field width from a deep part of a body while using a small contact area with the body ([0010]). Koyakumaru teaches an ultrasound probe (31) and detecting whether or not the surface of the probe is in contact with a living body (Figs. 1-2, [0016]). Koyakumaru teaches selecting transducer elements that are in close contact with the body to transmit and receive ultrasound waves ([0016-0017], [0022], [0033-0034], wherein pulser 3 selectively drives N of M ultrasound transducers to generate ultrasound waves comprises using an aperture transducer group whose number is smaller than the number of the plurality of transducers). Koyakumaru also teaches of providing a time delay for selected transducer elements, performing sequential scanning, and beam deflection (beam steering) ([0034-0035], [0037], wherein providing a time delay, performing a scanning sequence and steering the beam further comprises the ultrasound probe performing an electronic sector scan). Moreover, Koyakumaru teaches the N transducers comprise a central aperture group (Figs. 7-8, wherein transducers N comprising transducers m1 to m2 in figure 7 comprises the transducers being in a central portion). Koyakumaru further teaches wherein the scanning region comprises an isosceles trapezoid (Figs. 7-8, [0035], [0039], wherein beam deflection/steering creates the trapezoidal shaped scanning shown in figures 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to perform electronic sector scanning and using a central aperture group of transducers as taught by Koyakumaru (Figs. 7-8, [0010], [0022], [0033-0035], [0039]). By performing electronic sector scanning, a wide visual field depth can be obtained in a deep portion of a living body while having small/minimal contact with the living body as recognized by Koyakumaru ([0010], [0034], wherein narrowed field of view is compensated by beam deflection/steering and controlling a time delay of transducer elements). Moreover, by using an aperture group consisting of N centrally located transducer elements among M total transducer elements, artifacts caused by ultrasounds being reflected by the air is avoided while maintaining a wide visual field depth/wide observation range as recognized by Koyakumaru (Figs. 4, 7-8, [0014], [0026-0027], [0037-0038], [0046], wherein large reflected signal caused by air comprises an artifact and wherein a maximum deflection angle θs of N transducers is set so that an image when not affected by the air layer is obtained). Moreover, reducing the number of active transducer elements is recognized by Nordgren as it may also reduce heat production and conserve power ([0055]).
However Nordgren, when modified by Koyakumaru, fails to teach wherein the processor is configured to determine a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in an ultrasound image, and the display unit of the image display device is further configured to display the ultrasound image only in the display image region determined by the processor in the portable ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches such a feature. Lundberg teaches a system and method for making a phased array appear like a curved array for performing spatial compounding, and Lundberg also teaches of removing certain data prior to display (Abstract). Lundberg teaches operational theory of image generation using a phased array (Fig. 2, [0019]). Lundberg teaches a virtual skin line (203) and an actual skin line (205) (Fig. 2, [0019-0020]), and in order to make phased arrays appear as curved arrays for spatial compounding, the ultrasound beam emanates from the true (actual) skin line (205) rather than the virtual skin line (203) ([0021]). Consequently, Lundberg teaches the data acquired in this region between the two lines is meaningless and will not be displayed ([0021]). Figure 2 shows the region between the two lines (203, 205) being a shallow region and comprising portions that is out of the steering angle of the beam. Lundberg teaches the data to be removed depends on timing, scanhead orientation, and the geometry of the problem ([0026]). Lundberg teaches the method (30) for determining the region/virtual data to be removed to additionally includes determining the length of the phased array (301) and a desired field of view (302) (Fig. 3, [0023], wherein determining the length of the phase array comprises a width of the plurality of transducers in the arrangement direction and a desired field of view comprises a steering angle range). Lundberg teaches the last parts of the method (30) comprises displaying the remaining data as an image on a screen (308) after discarding the meaningless data/region (Fig. 3, [0026-0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to make a phased array appear like a curved array for performing spatial compounding and also removing certain data from display as taught by Lundberg (Abstract). Modifying Nordgren to perform spatial compounding would allow for suppression of random artifacts such as speckle noise, shadowing, and image-degrading artifacts as recognized by Lundberg ([0003]). Lundberg further teaches compound imaging results in improvements in contrast resolution, needle visualization, tissue contrast resolution, fine-structure delineation, interface/border continuity, and lateral edge detection ([0003]). Moreover, Lundberg teaches the shallow region to be meaningless in this method and is thus it’s not displayed ([0021]). It would have been obvious to one of ordinary skill in the art to also determine the display image region except a shallow image region based on aperture width as that is a necessary geometry which is responsible for the shape of the beam and thus image.
However Nordgren, when further modified by Lundberg, fails to teach wherein the shallow region has an isosceles trapezoidal shape, where the isosceles trapezoidal shape has a lower base which has a length corresponding to the total width of the plurality of transducers in the arrangement direction, an upper base which has a length corresponding to the width of the aperture transducer group in the arrangement direction, and a height which corresponds to a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning.
Koyakumaru teaches such a feature. Koyakumaru teaches wherein the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039], wherein in figure 8 the width W comprises a lower base which has a length corresponding with the total width of the plurality of transducers). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). In figures 7 and 8, it can be seen an upper base of the trapezoidal shape region being scanned has a length corresponding to the width of the aperture group comprising transducers m1 to m2. Moreover, Koyakumaru teaches the image width W is always scanned at the depth L (Fig. 8, [0039], wherein L comprises a height). Koyakumaru teaches the depth L is related to maximum deflection angles θs1 and θs2 which is further related to widths W1 and W2 located at both ends of the transducer array (Fig. 8, [0039], wherein figure 8 shows depth L corresponding with the steering angle and the distance to the end of the transducer and the depth L having a mathematical expression involving θs1, θs2, W1, and W2 comprises a height which corresponds with a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning). Figures 7 and 8 of Koyakumaru show a shallow scanning region comprising an isosceles trapezoidal shape, wherein the shallow scanning region is obviously part of a resulting ultrasound image ([0035], wherein reception signal obtained by the scan is stored in the image memory 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Koyakumaru and Lundberg to have the shallow image region have an isosceles trapezoidal shape corresponding to dimensions of the transducer as further taught by Koyakumaru (Figs. 7-8, [0039]). Nordgren when first modified by Koyakumaru from earlier results in electronic sector scanning, in which a scanning region comprising an isosceles trapezoid is scanned. Lundberg taught removing a region comprising a shallow region from display because the data is meaningless (Abstract, [0021]). Nordgren when modified by the combined teachings of Koyakumaru, whom teaches scanning an isosceles trapezoidal shaped region, and Lundberg, whom teaches removing a shallow region from display, would predictably result in wherein the shallow image region comprises an isosceles trapezoidal shape. The ultrasound dead zone comprising a region of shallow depth, also known as the near-field area/region, is well-known in the art. This region inherently has a high amount of reverberations/reflections as recognized by Niemiec (US20170296152, [0019]). Therefore, excluding a shallow region, which has an isosceles trapezoidal shape as taught by Koyakumaru (Figs. 7-8), would have the predictable result of removing an image region high in reverberation/reflection artifacts from display.
Regarding claim 2, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the invention as claimed above in claim 1.
However, Nordgren fails to teach wherein, in a case in which the width of the plurality of transducers in the arrangement direction is Wtr, the width of the aperture transducer group in the arrangement direction is Wap, and the steering angle range in the electronic sector scanning is Ast, the processor in the portable ultrasound probe is further configured to determine the display image region using, as the shallow image region, a region from an ultrasound transmitting and receiving surface of the transducer array to a depth Dcut represented by the following Expression (1) in the ultrasound image:
Dcut=[(Wtr-Wap)/2]×tan[(180-Ast )/2]
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a non-diagnosis region (23) (Fig. 2, [0007-0009]). Koyakumaru teaches a method that enables observation of a rear region of a medium when there is a medium that prevents transmission and reception of ultrasound waves near the probe surface ([0013]). Koyakumaru teaches the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039]). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). Koyakumaru teaches the image width W is always scanned at the depth L, which comprises the center of the region of interest ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to define a shallow image region and its depth as taught by Koyakumaru (Fig. 8, [0039]). One of ordinary skill in the art would recognize Expression (1) may be derived from the teachings of Koyakumaru (Fig. 8, [0039]); Dcut corresponds with L, Wtr with W, Wap with W subtracted by W1 and W2, and Ast with the sum of θs1 and θs2. The depth L as described by Koyakumaru is the focal length ([0039]), and subsequently the trapezoidal region as shown Koyakumaru’s figure 8 is typically called the near field, near zone, or Fresnel zone. This zone is typically attributed with near-field clutter, an artifact that occurs due to high amounts of reverberations/reflections near the transducer. L may suitably define the depth of a shallow image region to be excluded such as between 0 mm to 0.5 cm from the top of an image as taught by Niemiec ([0019]). The benefits of such a modification would allow for the ultrasound image to not be affected by an air layer as taught by Koyakumaru ([0007], [0038]), while also not containing reverberation artifacts as taught by Niemiec ([0019]).
Regarding claim 4, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the invention as claimed above in claim 1.
Nordgren further teaches wherein the image information data of only the display image region determined by the processor (94) in the portable ultrasound probe (10) is transmitted from the portable ultrasound probe (10) to the image display device (40) ([0023], [0028], wherein the probe 10 contains an antenna which transmits signals to and from the host 40, and wherein the signals are used to produce an ultrasound image).
Regarding claim 7, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the invention as claimed above in claim 1.
Nordgren further teaches wherein the processor (94) of the portable ultrasound probe (10) is further configured to direct the transducer array (70) to transmit the ultrasonic waves and generates the sound ray signal based on a reception signal acquired by the transducer array (70) ([0028], [0031], wherein the transducer 70 is driven by microbeamformer 72, and signals are sent to a host system to generate an image, [0035], wherein the acquisition module 94 directs transmission of ultrasound waves and receives echo signals from the microbeamformer 72).
Regarding claim 8, Nordgren teaches an ultrasound system (40) (Figs. 1-2, [0001], [0028]) comprising:
a portable ultrasound probe (10) and an image display device (40) that are connected to each other (Fig. 2a, [0028], wherein the cart-borne ultrasound system 40 includes a display unit 46), wherein
the portable ultrasound probe (10) includes:
	a transducer array (70) in which a plurality of transducers are arranged in an arrangement direction (Fig. 3, [0031]); and
	a processor (94) configured to
		generate a sound ray signal by directing the portable ultrasound probe (10) to transmit and receive ultrasonic waves ([0035], [0040], wherein the acquisition module 94 comprises an FPGA 200 and a processor, and directs transmission/reception of ultrasound waves; [0044] discloses the acquisition module being in the probe 10), and
		generate image information data based on the sound ray signal ([0028]),
the image display device (40) includes:
	a display unit (46) configured to display an ultrasound image based on the image information data generated by the processor (94) in the portable ultrasound probe (10) (Fig. 2a, [0028]).
Nordgren further teaches a lower power mode of operation ([0055]). Nordgren teaches of reducing the active transmit and/or receive apertures, resulting in reducing the number of active transducer elements ([0055]). Moreover, Nordgren teaches signals received by the host system (40) may undergo further beamforming and image processing ([0031], wherein the host system performing image processing comprises the image display device including an image processor).
However, Nordgren fails to explicitly teach wherein the portable ultrasound probe performs electronic sector scanning, and wherein the portable ultrasound probe includes a processor configured to use an aperture transducer group consisting of ultrasound transducers which are located in a central portion in the arrangement direction among the plurality of transducers and whose number is smaller than the number of the plurality of transducers.
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a means (34) for processing and displaying signals (Abstract, Figure 1, wherein the means 34 for processing and displaying comprises a processor). Koyakumaru teaches a non-diagnosis region (23) caused by a layer of air near the ends of the transducer (lateral transducers) (Fig. 2, [0007-0010]). Koyakumaru teaches sector scanning is conventional and can provide for a wide visual field width from a deep part of a body while using a small contact area with the body ([0010]). Koyakumaru teaches an ultrasound probe (31) and detecting whether or not the surface of the probe is in contact with a living body (Figs. 1-2, [0016]). Koyakumaru teaches selecting transducer elements that are in close contact with the body to transmit and receive ultrasound waves ([0016-0017], [0022], [0033-0034], wherein pulser 3 selectively drives N of M ultrasound transducers to generate ultrasound waves comprises using an aperture transducer group whose number is smaller than the number of the plurality of transducers). Koyakumaru also teaches of providing a time delay for selected transducer elements, performing sequential scanning, and beam deflection (beam steering) ([0034-0035], [0037], wherein providing a time delay, performing a scanning sequence and steering the beam further comprises the ultrasound probe performing an electronic sector scan). Moreover, Koyakumaru teaches the N transducers comprise a central aperture group (Figs. 7-8, wherein transducers N comprising transducers m1 to m2 in figure 7 comprises the transducers being in a central portion). Koyakumaru further teaches wherein the scanning region comprises an isosceles trapezoid (Figs. 7-8, [0035], [0039], wherein beam deflection/steering creates the trapezoidal shaped scanning shown in figures 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to perform electronic sector scanning and using a central aperture group of transducers as taught by Koyakumaru (Figs. 7-8, [0010], [0022], [0033-0035], [0039]). By performing electronic sector scanning, a wide visual field depth can be obtained in a deep portion of a living body while having small/minimal contact with the living body as recognized by Koyakumaru ([0010], [0034], wherein narrowed field of view is compensated by beam deflection/steering and controlling a time delay of transducer elements). Moreover, by using an aperture group consisting of N centrally located transducer elements among M total transducer elements, artifacts caused by ultrasounds being reflected by the air is avoided while maintaining a wide visual field depth/wide observation range as recognized by Koyakumaru (Figs. 4, 7-8, [0014], [0026-0027], [0037-0038], [0046], wherein large reflected signal caused by air comprises an artifact and wherein a maximum deflection angle θs of N transducers is set so that an image when not affected by the air layer is obtained). Moreover, reducing the number of active transducer elements is recognized by Nordgren as it may also reduce heat production and conserve power ([0055]).
However Nordgren, when modified by Koyakumaru, fails to teach the image display device including a processor configured to determine a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in the ultrasound image, and the display unit of the image display device is configured to display the ultrasound image only in the display image region determined by the processor in the image display device.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches such a feature. Lundberg teaches a system and method for making a phased array appear like a curved array for performing spatial compounding, and Lundberg also teaches of removing certain data prior to display (Abstract). Lundberg teaches operational theory of image generation using a phased array (Fig. 2, [0019]). Lundberg teaches a virtual skin line (203) and an actual skin line (205) (Fig. 2, [0019-0020]), and in order to make phased arrays appear as curved arrays for spatial compounding, the ultrasound beam emanates from the true (actual) skin line (205) rather than the virtual skin line (203) ([0021]). Consequently, Lundberg teaches the data acquired in this region between the two lines is meaningless and will not be displayed ([0021]). Figure 2 shows the region between the two lines (203, 205) being a shallow region and comprising portions that is out of the steering angle of the beam. Lundberg teaches the data to be removed depends on timing, scanhead orientation, and the geometry of the problem ([0026]). Lundberg teaches the method (30) for determining the region/virtual data to be removed to additionally includes determining the length of the phased array (301) and a desired field of view (302) (Fig. 3, [0023], wherein determining the length of the phase array comprises a width of the plurality of transducers and a desired field of view comprises a steering angle range). Lundberg teaches the last parts of the method (30) comprises displaying the remaining data as an image on a screen (308) after discarding the meaningless data/region (Fig. 3, [0026-0027]). Lundberg further teaches the system includes a processor configured to discard the data (Claims 11-12, wherein claim 12 is dependent on claim 11 and not 10)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to make a phased array appear like a curved array for performing spatial compounding and also removing certain data from display as taught by Lundberg (Abstract). Modifying Nordgren to perform spatial compounding would allow for suppression of random artifacts such as speckle noise, shadowing, and image-degrading artifacts as recognized by Lundberg ([0003]). Lundberg further teaches compound imaging results in improvements in contrast resolution, needle visualization, tissue contrast resolution, fine-structure delineation, interface/border continuity, and lateral edge detection ([0003]). Moreover, Lundberg teaches the shallow region to be meaningless in this method and is thus it’s not displayed ([0021]). It would have been obvious to one of ordinary skill in the art to also determine the display image region except a shallow image region based on aperture width as that is a necessary geometry which is responsible for the shape of the beam and thus image. It would have been obvious to one of ordinary skill in the art to have further modified Nordgren to have the processor of the image display device be the one configured to determine a display region. Because Lundberg teaches a system including a processor configured to discard certain image data (Claims 11-12), and Nordgren teaches the host system (image display device) further including an image processor ([0031]), the modification of Nordgren with Lundberg may predictably result in the image processor determining the display region excluding a shallow region. One advantage of delegating the image display device to perform the processing rather than the probe is the reduction in processing performed by the probe and consequently heat generated by the probe and power consumed by the probe.
However Nordgren, when further modified by Lundberg, fails to teach wherein the shallow region has an isosceles trapezoidal shape, where the isosceles trapezoidal shape has a lower base which has a length corresponding to the total width of the plurality of transducers in the arrangement direction, an upper base which has a length corresponding to the width of the aperture transducer group in the arrangement direction, and a height which corresponds to a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning.
Koyakumaru teaches such a feature. Koyakumaru teaches wherein the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039], wherein in figure 8 the width W comprises a lower base which has a length corresponding with the total width of the plurality of transducers). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). In figures 7 and 8, it can be seen an upper base of the trapezoidal shape region being scanned has a length corresponding to the width of the aperture group comprising transducers m1 to m2. Moreover, Koyakumaru teaches the image width W is always scanned at the depth L (Fig. 8, [0039], wherein L comprises a height). Koyakumaru teaches the depth L is related to maximum deflection angles θs1 and θs2 which is further related to widths W1 and W2 located at both ends of the transducer array (Fig. 8, [0039], wherein figure 8 shows depth L corresponding with the steering angle and the distance to the end of the transducer and the depth L having a mathematical expression involving θs1, θs2, W1, and W2 comprises a height which corresponds with a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning). Figures 7 and 8 of Koyakumaru show an isosceles trapezoidal shaped scanning region. Within the scanning region is a subregion comprising a shallow image region of the same shape near the transducer/probe.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Koyakumaru and Lundberg to have the shallow image region have an isosceles trapezoidal shape corresponding to dimensions of the transducer as further taught by Koyakumaru (Figs. 7-8, [0039]). Nordgren when first modified by Koyakumaru from earlier results in electronic sector scanning, in which a scanning region comprising an isosceles trapezoid is scanned. Lundberg taught removing a region comprising a shallow region from display because the data is meaningless (Abstract, [0021]). Nordgren when modified by the combined teachings of Koyakumaru, whom teaches scanning an isosceles trapezoidal shaped region, and Lundberg, whom teaches removing a shallow region from display, would predictably result in wherein the shallow image region comprises an isosceles trapezoidal shape. The ultrasound dead zone comprising a region of shallow depth, also known as the near-field area/region, is well-known in the art. This region inherently has a high amount of reverberations/reflections as recognized by Niemiec (US20170296152, [0019]). Therefore, excluding a shallow region, which has an isosceles trapezoidal shape as taught by Koyakumaru (Figs. 7-8), would have the predictable result of removing an uninterpretable/meaningless image region high in reverberation/reflection artifacts from display.
Regarding claim 9, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the invention as claimed above in claim 8.
However, Nordgren fails to teach wherein, in a case in which the width of the plurality of transducers in the arrangement direction is Wtr, the width of the aperture transducer group in the arrangement direction is Wap, and the steering angle range in the electronic sector scanning is Ast, the processor in the image display device determines the display image region using, as the shallow image region, a region from an ultrasound transmitting and receiving surface of the transducer array to a depth Dcut represented by the following Expression (1) in the ultrasound image:
Dcut=[(Wtr-Wap)/2]×tan[(180-Ast)/2]
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a non-diagnosis region (23) (Fig. 2, [0007-0009]). Koyakumaru teaches a method that enables observation of a rear region of a medium when there is a medium that prevents transmission and reception of ultrasound waves near the probe surface ([0013]). Koyakumaru teaches the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039]). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). Koyakumaru teaches the image width W is always scanned at the depth L, which comprises the center of the region of interest ([0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to define a shallow image region and its depth as taught by Koyakumaru (Fig. 8, [0039]). One of ordinary skill in the art would recognize Expression (1) may be derived from the teachings of Koyakumaru (Fig. 8, [0039]); Dcut corresponds with L, Wtr with W, Wap with W subtracted by W1 and W2, and Ast with the sum of θs1 and θs2. The depth L as described by Koyakumaru is the focal length ([0039]), and subsequently the trapezoidal region as shown Koyakumaru’s figure 8 is typically called the near field, near zone, or Fresnel zone. This zone is typically attributed with near-field clutter, an artifact that occurs due to high amounts of reverberations/reflections near the transducer. L may suitably define the depth of a shallow image region to be excluded such as between 0 mm to 0.5 cm from the top of an image as taught by Niemiec ([0019]). The benefits of such a modification would allow for the ultrasound image to not be affected by an air layer as taught by Koyakumaru ([0007], [0038]), while also not containing reverberation artifacts as taught by Niemiec ([0019]).
Regarding claim 11, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the invention as claimed above in claim 8.
Nordgren further teaches wherein the ultrasound image is displayed on the display unit (46) based on the image information data of only the display image region determined by the processor in the image display device in the image information data transmitted from the portable ultrasound probe (10) to the image display device (40) ([0023], [0028], wherein the probe 10 contains an antenna which transmits signals to and from the host 40, and wherein the signals are used to produce an ultrasound image, [0031], wherein the host system performs further image processing and thus includes an image processor).
Regarding claim 14, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the invention as claimed above in claim 8.
Nordgren further teaches wherein the processor (94) in the portable ultrasound probe (10) directs the transducer array (70) to transmit ultrasonic waves and generates the sound ray signal based on a reception signal acquired by the transducer array (70) ([0028], [0031], wherein the transducer 70 is driven by microbeamformer 72, and signals are sent to a host system 40 to generate an image, [0035], wherein the acquisition module 94 directs transmission of ultrasound waves and receives echo signals from the microbeamformer 72).
Regarding claim 15, Nordgren teaches a method for controlling an ultrasound system (40) (Figs. 1-2, [0001], [0028]) in which a portable ultrasound probe (10), which is driven by a battery (92) (Fig. 1a & 3, [0027], [0031-0032], [0034], wherein the wireless probe 10 comprises a portable probe with no cable) and an image display device (40) are connected (Fig. 2a, [0028], wherein the cart-borne ultrasound system 40 includes a display unit 46), the method comprising:
generating a sound ray signal by performing transmission and reception of ultrasonic waves ([0035], [0040], wherein the acquisition module 94 comprises an FPGA 200 and a processor, and directs transmission/reception of ultrasound waves; [0044] discloses the acquisition module 94 being in the probe);
generating image information data based on the generated sound ray signal ([0028]);
transmitting the generated image information data from the portable ultrasound probe (10) to the image display device (40) ([0028], [0031]).
Nordgren further teaches a lower power mode of operation ([0055]). Nordgren teaches of reducing the active transmit and/or receive apertures, resulting in reducing the number of active transducer elements ([0055]).
However, Nordgren fails to explicitly teach wherein the portable ultrasound probe is configured to perform electronic sector scanning and the method further comprising: using an aperture transducer group consisting of ultrasound transducers which are located in a central portion in an arrangement direction among a plurality of transducers arranged in a transducer array of the portable ultrasound probe and whose number is smaller than the number of the plurality of transducers.
In an analogous ultrasound imaging field of endeavor, Koyakumaru teaches such a feature. Koyakumaru teaches a means (34) for processing and displaying signals (Abstract, Figure 1, wherein the means 34 for processing and displaying comprises a processor). Koyakumaru teaches a non-diagnosis region (23) caused by a layer of air near the ends of the transducer (lateral transducers) (Fig. 2, [0007-0010]). Koyakumaru teaches sector scanning is conventional and can provide for a wide visual field width from a deep part of a body while using a small contact area with the body ([0010]). Koyakumaru teaches an ultrasound probe (31) and detecting whether or not the surface of the probe is in contact with a living body (Figs. 1-2, [0016]). Koyakumaru teaches selecting transducer elements that are in close contact with the body to transmit and receive ultrasound waves ([0016-0017], [0022], [0033-0034], wherein pulser 3 selectively drives N of M ultrasound transducers to generate ultrasound waves comprises using an aperture transducer group whose number is smaller than the number of the plurality of transducers). Koyakumaru also teaches of providing a time delay for selected transducer elements, performing sequential scanning, and beam deflection (beam steering) ([0034-0035], [0037], wherein providing a time delay, performing a scanning sequence and steering the beam further comprises the ultrasound probe performing an electronic sector scan). Moreover, Koyakumaru teaches the N transducers comprise a central aperture group (Figs. 7-8, wherein transducers N comprising transducers m1 to m2 in figure 7 comprises the transducers being in a central portion). Koyakumaru further teaches wherein the scanning region comprises an isosceles trapezoid (Figs. 7-8, [0035], [0039], wherein beam deflection/steering creates the trapezoidal shaped scanning shown in figures 7-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to perform electronic sector scanning and using a central aperture group of transducers as taught by Koyakumaru (Figs. 7-8, [0010], [0022], [0033-0035], [0039]). By performing electronic sector scanning, a wide visual field depth can be obtained in a deep portion of a living body while having small/minimal contact with the living body as recognized by Koyakumaru ([0010], [0034], wherein narrowed field of view is compensated by beam deflection/steering and controlling a time delay of transducer elements). Moreover, by using an aperture group consisting of N centrally located transducer elements among M total transducer elements, artifacts caused by ultrasounds being reflected by the air is avoided while maintaining a wide visual field depth/wide observation range as recognized by Koyakumaru (Figs. 4, 7-8, [0014], [0026-0027], [0037-0038], [0046], wherein large reflected signal caused by air comprises an artifact and wherein a maximum deflection angle θs of N transducers is set so that an image when not affected by the air layer is obtained). Moreover, reducing the number of active transducer elements is recognized by Nordgren as it may also reduce heat production and conserve power ([0055]).
However Nordgren, when modified by Koyakumaru, fails to teach the method further comprising: determining a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in an ultrasound image; and displaying the ultrasound image only in the determined display image region on a display unit of the image display device based on the image information data generated by the portable ultrasound probe.
In an analogous ultrasound imaging field of endeavor, Lundberg teaches such a feature. Lundberg teaches a system and method for making a phased array appear like a curved array for performing spatial compounding, and Lundberg also teaches of removing certain data prior to display (Abstract). Lundberg teaches operational theory of image generation using a phased array (Fig. 2, [0019]). Lundberg teaches a virtual skin line (203) and an actual skin line (205) (Fig. 2, [0019-0020]), and in order to make phased arrays appear as curved arrays for spatial compounding, the ultrasound beam emanates from the true (actual) skin line (205) rather than the virtual skin line (203) ([0021]). Consequently, Lundberg teaches the data acquired in this region between the two lines is meaningless and will not be displayed ([0021]). Figure 2 shows the region between the two lines (203, 205) being a shallow region and comprising portions that is out of the steering angle of the beam. Lundberg teaches the data to be removed depends on timing, scanhead orientation, and the geometry of the problem ([0026]). Lundberg teaches the method (30) for determining the region/virtual data to be removed to additionally includes determining the length of the phased array (301) and a desired field of view (302) (Fig. 3, [0023], wherein determining the length of the phase array comprises a width of the plurality of transducers and a desired field of view comprises a steering angle range). Lundberg teaches the last parts of the method (30) comprises displaying the remaining data as an image on a screen (308) after discarding the meaningless data/region (Fig. 3, [0026-0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to make a phased array appear like a curved array for performing spatial compounding and also removing certain data from display as taught by Lundberg (Abstract). Modifying Nordgren to perform spatial compounding would allow for suppression of random artifacts such as speckle noise, shadowing, and image-degrading artifacts as recognized by Lundberg ([0003]). Lundberg further teaches compound imaging results in improvements in contrast resolution, needle visualization, tissue contrast resolution, fine-structure delineation, interface/border continuity, and lateral edge detection ([0003]). Moreover, Lundberg teaches the shallow region to be meaningless in this method and is thus it’s not displayed ([0021]). It would have been obvious to one of ordinary skill in the art to also determine the display image region except a shallow image region based on aperture width as that is a necessary geometry which is responsible for the shape of the beam and thus image.
However Nordgren, when further modified by Lundberg, fails to teach wherein the shallow region has an isosceles trapezoidal shape, where the isosceles trapezoidal shape has a lower base which has a length corresponding to the total width of the plurality of transducers in the arrangement direction, an upper base which has a length corresponding to the width of the aperture transducer group in the arrangement direction, and a height which corresponds to a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning.
Koyakumaru teaches such a feature. Koyakumaru teaches wherein the width of a conventional ultrasound image is W and the distance to the transmission convergence point (focal length) is L (Fig. 8, [0039], wherein in figure 8 the width W comprises a lower base which has a length corresponding with the total width of the plurality of transducers). Koyakumaru further teaches lateral width of W1 and W2 as widths for lateral transducers among a plurality of transducers and maximum deflection angles θs1 and θs2 (Fig. 8, [0039]). In figures 7 and 8, it can be seen an upper base of the trapezoidal shape region being scanned has a length corresponding to the width of the aperture group comprising transducers m1 to m2. Moreover, Koyakumaru teaches the image width W is always scanned at the depth L (Fig. 8, [0039], wherein L comprises a height). Koyakumaru teaches the depth L is related to maximum deflection angles θs1 and θs2 which is further related to widths W1 and W2 located at both ends of the transducer array (Fig. 8, [0039], wherein figure 8 shows depth L corresponding with the steering angle and the distance to the end of the transducer and the depth L having a mathematical expression involving θs1, θs2, W1, and W2 comprises a height which corresponds with a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning). Figures 7 and 8 of Koyakumaru show an isosceles trapezoidal shaped scanning region. Within the scanning region is a subregion comprising a shallow image region of the same shape near the transducer/probe.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren in view of Koyakumaru and Lundberg to have the shallow image region have an isosceles trapezoidal shape corresponding to dimensions of the transducer as further taught by Koyakumaru (Figs. 7-8, [0039]). Nordgren when first modified by Koyakumaru from earlier results in electronic sector scanning, in which a scanning region comprising an isosceles trapezoid is scanned. Lundberg taught removing a region comprising a shallow region from display because the data is meaningless (Abstract, [0021]). Nordgren when modified by the combined teachings of Koyakumaru, whom teaches scanning an isosceles trapezoidal shaped region, and Lundberg, whom teaches removing a shallow region from display, would predictably result in wherein the shallow image region comprises an isosceles trapezoidal shape. The ultrasound dead zone comprising a region of shallow depth, also known as the near-field area/region, is well-known in the art. This region inherently has a high amount of reverberations/reflections as recognized by Niemiec (US20170296152, [0019]). Therefore, excluding a shallow region, which has an isosceles trapezoidal shape as taught by Koyakumaru (Figs. 7-8), would have the predictable result of removing an uninterpretable/meaningless image region high in reverberation/reflection artifacts from display.
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nordgren (US20100160786) in view of Koyakumaru (JP2003230560), Lundberg (US20090069681), and Niemiec (US20170296152) as applied to claims 1 and 8 above, and further in view of Yamamoto (US20160367222).
Regarding claims 5 and 12, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the inventions as claimed above in claims 1 and 8.
However, Nordgren fails to teach wherein the image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor in the portable ultrasound probe.
In an analogous ultrasound signal processing field of endeavor, Yamamoto teaches such a feature. Yamamoto teaches an ultrasound system (10) including an ultrasound probe (12), an element data processing unit (22), an image generation unit (24), and a display unit (28) (Fig. 1, [0072]). Yamamoto teaches the image generation unit (24) is configured to generate reception data (sound ray signals) from data processed by the processing unit (22) and to generate an ultrasound image ([0112]). Yamamoto teaches the image generation unit (24) includes a detection processing unit (40) and an image processing unit (44) (Fig. 1, [0113]). Yamamoto further teaches the detection processing unit (40) corrects for attenuation based on the depth of the reflection position of an ultrasound wave and performs envelope detection processing to generate B-mode image data ([0126-0127], [0261]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to perform attenuation correction and envelope detection processing as taught by Yamamoto ([0126-0127]). Correcting for attenuation results in more accurate images, better contrast, and less attenuation artifacts. Furthermore, envelope detection processing is standard in producing B-mode ultrasound images as it allows for accurate visualization of tissue structures for diagnosis.
Regarding claims 6 and 13, Nordgren in view of Koyakumaru, Lundberg, and Niemiec teaches the inventions as claimed above in claims 1 and 8.
However, Nordgren fails to teach wherein the image information data is an ultrasound image signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves and an envelope detection process on the sound ray signal generated by the processor of the portable ultrasound probe and converting the sound ray signal according to a predetermined image display method.
In an analogous ultrasound signal processing field of endeavor, Yamamoto teaches such a feature. Yamamoto teaches an ultrasound system (10) including an ultrasound probe (12), an element data processing unit (22), an image generation unit (24), and a display unit (28) (Fig. 1, [0072]). Yamamoto teaches the image generation unit (24) is configured to generate reception data (sound ray signals) from data processed by the processing unit (22) and to generate an ultrasound image ([0112]). Yamamoto teaches the image generation unit (24) includes a detection processing unit (40) and an image processing unit (44) (Fig. 1, [0113]). Yamamoto further teaches the detection processing unit (40) corrects for attenuation based on the depth of the reflection position of an ultrasound wave and performs envelope detection processing to generate B-mode image data ([0126-0127], [0261], [0368]). Moreover, Yamamoto teaches converting the B-mode image data generated by the detection processing unit (40) into image data that supports a normal television signal scanning system ([0128], [0262], [0368]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nordgren to perform attenuation correction, envelope detection processing, and conversion of the image data as taught by Yamamoto ([0126-0128]). Correcting for attenuation results in more accurate images, better contrast, and less attenuation artifacts. Furthermore, envelope detection processing is standard in producing B-mode ultrasound images as it allows for accurate visualization of tissue structures for diagnosis. Moreover, converting the image data allows the image to be displayed on a television or desired display device as taught by Yamamoto ([0128]).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, 15, and their dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Koyakumaru does not calculate the depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning.
Examiner respectfully disagrees. The claim language does not currently include the requirement to “calculate” the depth from both ends of the transducer array to the boundary line. The claim language currently recites wherein the depth or height merely “corresponds” to a depth from both ends of the transducer array to a boundary line. Koyakumaru teaches the maximum deflection angles are determined by θs1 = tan-1 (W1 / L) and θs2 = tan-1 (W2 / L), wherein W1 and W2 correspond with both ends of the transducer array as shown in Koyakumaru’s figure 8. Moreover, θs1 and θs2 define a boundary line between an inside and outside of a steering angle range as further shown in figure 8. Therefore, L is mathematically/geometrically linked to the ends of the transducer array and the steering angle. Additionally, figure 8 clearly shows L corresponds with the steering angle boundary line and the ends of the transducer array. Therefore, Koyakumaru teaches wherein the isosceles trapezoidal shape has a height (L) which corresponds to “a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning” as recited in amended claims 1, 8, and 15. Moreover, even if Koyakumaru does not physically calculate “the depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in electronic sector scanning”, the height L is the depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in electronic sector scanning. The supplementary drawing based on Koyakumaru’s figure 8 is shown below to help understand, wherein L is the height of the isosceles trapezoidal shape.

    PNG
    media_image1.png
    366
    573
    media_image1.png
    Greyscale

Applicant further argues that Koyakumaru does not disclose or suggest that the processor is configured to determine a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of the steering angle in the ultrasound image, and having an isosceles trapezoidal shape, and that the shallow depth range has the isosceles trapezoidal shape having a lower base which has a length corresponding to the total width of the plurality of transducers in the arrangement direction, an upper base which has a length corresponding to the width of the aperture transducer group in the arrangement direction, and a height which corresponds to a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning”.
The new grounds of rejection relies on Lundberg for teaching “the processor is configured to determine a display image region except a shallow image region including an ultrasound dead zone which is located in a shallow depth range and is out of a steering angle in an ultrasound image” and Koyakumaru for teaching wherein the shallow image region has an “isosceles trapezoidal shape, where the isosceles trapezoidal shape has a lower base which has a length corresponding to the total width of the plurality of transducers in the arrangement direction, an upper base which has a length corresponding to the width of the aperture transducer group in the arrangement direction, and a height which corresponds to a depth from both ends of the transducer array in the arrangement direction to a boundary line between an inside and an outside of a steering angle range in the electronic sector scanning”.
Moreover, the trapezoidal region as shown by Koyakumaru in their figure 8 comprises a near field (also called near zone or Fresnel zone) as Koyakumaru teaches the depth L is a focal length ([0039]). This region is well-known in the art and is typically attributed with near-field clutter, an artifact that occurs due to high amounts of reverberations/reflections near the transducer. Niemiec (US20170296152, [0019]) is cited as evidence of so. Niemiec teaches excluding a shallow image region in ultrasound from calculations because “very shallow regions may inherently include an amount of reverberations all the regardless of whether gel is present or not”. Therefore, a person of ordinary skill in the art would be motivated to exclude a shallow image region from display, such as 0 mm to 5 cm from the top of an ultrasound image as taught by Niemiec ([0019]). The teaching to scan and image an isosceles trapezoidal shaped region as taught by Koyakumaru (Fig. 8) combined with the teaching to exclude a region extending from 0 mm to 0.5 cm from the top of an image as taught by Niemiec ([0019]) would result in excluding a shallow image region having an isosceles trapezoidal shape. The benefits of such a modification would allow for the ultrasound image to not be affected by an air layer as taught by Koyakumaru ([0007], [0038]), while also not containing reverberation artifacts as taught by Niemiec ([0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793